Citation Nr: 0331637	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for rheumatoid arthritis.

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran presented sworn testimony in support of his 
appeal in May 2003 before the undersigned Veterans Law Judge, 
who is a Member of the Board of Veterans' Appeals (Board) and 
was designated by the Chairman of the Board to conduct the 
hearing.

During the May 2003 hearing on appeal, the veteran and his 
representative raised a claim for entitlement to service 
connection for a disability manifested by discoloration or 
fungus of the skin.  The RO has not yet had the opportunity 
to address this claim; it is therefore referred to the RO for 
appropriate action when the claims file is returned to that 
office.


FINDINGS OF FACT

1.  Rheumatoid arthritis and skin cancer were initially 
diagnosed in 1987, more than forty years subsequent to the 
veteran's discharge from service.

2.  The veteran did not participate in a radiation-risk 
activity and was not otherwise exposed to ionizing radiation  
in service, as he did not participate in a test involving the 
atmospheric detonation of a nuclear device, or in the 
occupation of Hiroshima or Nagasaki between August 1945 and 
July 1946, nor was he a prisoner of war in Japan.

3.  No other link between the veteran's service and either 
rheumatoid arthritis or skin cancer has been shown with 
competent evidence.

CONCLUSION OF LAW

Rheumatoid arthritis and skin cancer were not incurred during 
service, are not otherwise related to service, and may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the veteran 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in a letter of January 2001.  He was notified of 
the laws and regulations regarding service connection, as 
well as the substance of the regulations implementing the 
VCAA in a September 2002 Statement of the Case.  
Additionally, during the May 2003 hearing on appeal, the 
undersigned discussed the provisions of the VCAA with the 
veteran and his representative, to include the kinds of 
development VA could assist the veteran, if the veteran were 
to provide identifying information.

With regard to the duty to assist in developing evidence to 
support the veteran's claims, we note that VA treatment 
records from two different medical facilities identified by 
the veteran were obtained in support of his claims.  These 
records reflect his current disabilities.  In an October 2001 
contact, the veteran's representative indicated that the 
veteran did not have or know of any other sources of 
outstanding evidence relevant to his claim, and that in 
particular, there were no additional private medical records 
to be submitted.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003).  

In this case, review of the claims file reveals that the 
veteran was not given any deadline at all for the submission 
of evidence in support of his claim.  In the January 2001 
letter, he was informed that it typically takes approximately 
nine months for the RO to process claims; however he was not 
informed that he had only nine months in which to submit 
evidence.  In fact, throughout the time since the veteran 
filed his claim, he has continued to correspond with and 
contact the RO regarding his claim.  Thus, he has 
demonstrated his actual understanding and comprehension of 
the collaborative nature of the evidence-developing process 
through his actions.  The Board is therefore of the opinion 
that no prejudice has accrued to the veteran through the 
notification that he received.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues of entitlement 
to service connection for rheumatoid arthritis and skin 
cancer.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

The veteran contends that his rheumatoid arthritis and skin 
cancer were caused by exposure to atomic radiation when he 
was serving in Japan during World War II.  In support of his 
claim he notes that no other members of his large family 
suffers from these diseases, and that none of them had World 
War II service in Japan.  

Current treatment reports confirm that the veteran has a 
current diagnosis of rheumatoid arthritis.  Current treatment 
reports also confirm that the veteran has had multiple skin 
cancer spots surgically removed.  According to the reports of 
VA examinations conducted in September 1994, the veteran 
first sought treatment for both diseases in 1987.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When chronic diseases such as arthritis and tumors become 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

The veteran does not contend and the evidence does not show 
that either disease was first manifested during service.  
Rather, the evidence reflects that he initially sought 
treatment for both rheumatoid arthritis and skin cancer in 
1987, more than forty years after his period of military 
service.  Furthermore, the evidence does not show that either 
disease became manifest to a degree of 10 percent within one 
year of the veteran's discharge from service.  Therefore, 
service connection on a direct basis is not warranted, and 
the diseases may not be presumed to have been incurred during 
service.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that a disease diagnosed 
after discharge from service was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  The list of these diseases is a long one, but 
significantly, it does not include either rheumatoid 
arthritis or cancer of the skin.  According to the 
introductory material set forth in the Federal Register, the 
list of diseases which may be presumed to have been caused by 
radiation exposure was carefully created based upon 
scientific data obtained from the Veterans Advisory Committee 
on Environmental Hazards, the President's Advisory Committee 
on Human Radiation Experiments.  58 Fed. Reg. 16358 (March 
26, 1993); 67 Fed. Reg. 3612 (January 25, 2002).

For purposes of section 3.309(d), a radiation-exposed veteran 
is defined as a veteran who while serving on active duty 
participated in a radiation-risk activity.  A radiation-risk 
activity is defined very specifically as presence or 
participation in an event involving the detonation of a 
nuclear device.  In pertinent part, a radiation-risk activity 
during the time when the veteran served on active duty is 
defined as 1) onsite participation in a test involving the 
atmospheric detonation of a nuclear device, 2) the occupation 
of Hiroshima or Nagasaki, Japan, during the period beginning 
on August 6, 1945 and ending on July 1, 1946, or 3) 
internment as a prisoner of war in Japan during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, during the period beginning 
on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  Occupation of Hiroshima or Nagasaki is 
further defined as official military duties within ten miles 
of the city limits of either city, which were required to 
perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  
38 C.F.R. § 3.309(d)(3)(vi);  McGuire v. West, 11 Vet. App. 
274 (1998).

The veteran's service personnel records reflect that while 
attached to the 2nd Marine Division of the Fleet Marine 
Force, he participated in the invasion and occupation of 
Okinawa from April 1945 to June 1945.  He apparently remained 
stationed on or onboard ship near the island of Okinawa until 
November 1945, when he was sent home to the United States.  
There is no indication in his service personnel or medical 
records that he was stationed anywhere else or traveled 
anywhere else in August 1945, when the atomic bomb was 
dropped on Hiroshima and Nagasaki, or from August through 
November, when he shipped home.  The veteran himself does not 
contend that he traveled to mainland Japan during this 
timeframe; rather he asserts that he was exposed to atomic 
radiation while he was stationed on Okinawa.

Upon review of the entire record, the Board cannot hold that 
the veteran participated in a radiation risk activity during 
his World War II service.  He simply did not participate in 
an event involving the detonation of a nuclear device.  He 
did not participate in the occupation of Hiroshima or 
Nagasaki, and was not a prisoner of war.  There is no 
evidence that he had official military duties that required 
him to travel within ten miles of the city limits of either 
city.  Consultation of a world map or globe will reveal that 
the island of Okinawa is nearly 500 miles distant from 
Nagasaki and nearly 600 miles away from Hiroshima.  Both of 
these distances are significantly greater than the 10 mile 
radius set forth in 38 C.F.R. § 3.309(d)(3)(vi).  

Thus, the preponderance of the evidence is against a grant of 
service connection under the provisions of 38 C.F.R. 
§ 3.309(d).  The veteran does not have a disease that may be 
presumed under law to have been caused by radiation exposure, 
and he did not participate in a radiation risk activity 
during his service.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  Skin cancer which develops more than five 
years after the radiation exposure is considered a radiogenic 
disease under this provision.  Rheumatoid arthritis is not 
considered to be a radiogenic disease under 3.311(b)(2).

In 38 C.F.R. § 3.311(b), adjudicators are instructed to 
perform an initial review of such claims.  When it is 
determined that 1) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; 2) the veteran subsequently 
develops a radiogenic disease such as skin cancer; 3) which 
first became manifest five years or more after exposure; the 
claim must be referred to the VA Under Secretary for Benefits 
for further consideration prior to adjudication.  If any of 
these three requirements are not met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b).

Although the veteran has developed the radiogenic disease of 
skin cancer, more than five years after his service in Japan, 
thus fulfilling the second and third of these regulatory 
criteria, he does not meet the first of the three 
requirements set forth in 38 C.F.R. § 3.311(b).  In other 
words, he was not exposed to ionizing radiation as a result 
of participation in the occupation of Hiroshima or Nagasaki 
from September 1945 until July 1946.  As discussed above, he 
spent time on the island of Okinawa from September 1945 until 
November 1945, but there is no indication that he left 
Okinawa to travel to mainland Japan or to either Hiroshima or 
Nagasaki.  Therefore, the VA's enquiry must end here, as 
under the guidelines set forth in the regulation, further 
development would be fruitless.  38 C.F.R. § 3.311(b).

Lastly, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that a disease diagnosed 
after discharge from service was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this case, there is no specific showing in the 
record of radiation as the etiological basis of either the 
veteran's rheumatoid arthritis or his skin cancer.  During 
the May 2003 hearing on appeal, the veteran testified that 
none of his physicians had linked either rheumatoid arthritis 
or skin cancer to radiation exposure; he explained that his 
physicians did not know what had caused either disease.

Generally, laypersons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran does not possess such expertise, his belief that 
radiation exposure caused his rheumatoid arthritis and skin 
cancer, although sincere, cannot provide the evidentiary 
basis for a grant of service connection.

During the May 2003 hearing on appeal, the veteran testified 
that he had been responsible for spraying anti-malarial 
chemicals, presumably insecticide, when he was in service.  
His representative postulated that such chemical exposure 
could have caused or contributed to his development of either 
of the diseases at issue.  This theory of causation must be 
evaluated under the same framework as any other.  Because the 
diseases were not initially manifested during service, 
service connection on a direct basis is not warranted.  The 
law provides no special presumption for insecticide exposure, 
no matter the quantity or type of insecticide.  Therefore, 
analysis under 38 C.F.R. § 3.304(d) is the only remaining 
avenue of potential entitlement.  In this case, there is no 
evidence, other than the veteran's own contention, tending to 
show a relationship between his claimed insecticide exposure 
during service and his currently-shown diseases, which were 
first diagnosed more than forty years subsequent to service.

The preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for rheumatoid 
arthritis and skin cancer.  The benefit sought therefore must 
be denied.


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for skin cancer is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



